IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-83,506-01


                       IN RE LEEROY CESAR CARBALLO, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1097497-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           ORDER


       The Court abated Relator’s motion for leave to file a writ of mandamus for a response to his

claim that he mailed an “amended/supplemented application for writ of habeas corpus” in November

2013, and has received no confirmation that the District Clerk filed the documents. The Respondent,

the District Clerk of Harris County, responded with proof of service of the original 11.07 habeas

corpus application to the District Attorney and an order designating issues from October 2011.

       The mandamus record now shows that 180 days have passed since the State received the writ

application. Respondent is ordered to submit the record on the habeas corpus application. TEX . R.

APP . P. 73.5. The Respondent is also ordered to state whether they received an
                                                                                           2

“amended/supplemented application for writ of habeas corpus” from Relator in November 2013,

and, if so, to include it in the 11.07 record.

        This motion for leave to file a writ of mandamus shall be held in abeyance until the

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.




Filed: November 25, 2015
Do not publish